 


109 HR 278 IH: Know Your Vote Counts Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 278 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mr. King of Iowa introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to require voting systems to produce a verifiable paper record of each vote cast and to ensure the security of electronic data, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Know Your Vote Counts Act of 2005.
2.Additional requirements for voting systems
(a)Production of permanent, individually verifiable paper record of each vote castSection 301(a)(2)(B) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)(2)(B)) is amended—
(1)by redesignating clause (iii) as clause (iv); and
(2)by striking clauses (i) and (ii) and inserting the following:

(i)After the voter enters a vote on the voting system, the system shall provide the voter with an auditable paper record showing how the vote will be recorded by the system, and the voter shall use such record to verify that the vote shown is the vote the voter intends to cast.
(ii)If the voter does not verify that the vote shown on a record provided under clause (i) is the vote the voter intends to cast, the system shall provide the voter with the opportunity to change the ballot and correct any error in the vote, and shall provide the voter with a new auditable paper record under such clause that reflects the change or correction made by the voter.
(iii)Once a voter verifies that the vote shown on a paper record provided under clause (i) is the vote the voter intends to cast (whether verified as originally entered or as changed and corrected as described in clause (ii)), the vote shall be final and the record shall serve as a permanent paper record of the vote..
(b)Prohibiting removal of paper record from polling place; clarifying purposes for which record may be usedClause (iv) of section 301(a)(2)(B) of such Act (42 U.S.C. 15481(a)(2)(B)), as redesignated by subsection (a)(1), is amended by striking the period at the end and inserting the following: , and for such other official purposes as may be provided under State law, and may be removed from the polling place by and otherwise made available to an appropriate election official for such purposes, but the record (including any duplicate of the record or any photographic image of the record) may not be removed from the polling place by any other person or for any other purpose..
(c)Requiring voluntary voting system guidelines to include guidelines to ensure security of electronic dataSection 221(b)(1) of such Act (42 U.S.C. 15361(b)(1)) is amended by striking the period at the end and inserting the following: , including guidelines to ensure the security of any data which is transmitted or received electronically by voting systems.
3.Effective dateThe amendments made by this Act shall take effect as if included in the enactment of the Help America Vote Act of 2002. 
 
